

 
FIFTH AMENDMENT
 
THIS FIFTH AMENDMENT dated as of December 17, 2010 (this “Amendment”) amends the
Credit Agreement dated as of May 18, 2007 (as amended, the “Credit Agreement”)
among PATRICK INDUSTRIES, INC., an Indiana corporation (the “Borrower”), the
LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used but not
defined herein have the respective meanings given to them in the Credit
Agreement.
 
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. AMENDMENTS.  Subject to the conditions precedent set forth in
Section 4, the Credit Agreement is amended as follows:
 
1.1 Amendments to Definitions in Section 1.1.  
 
1.1.1 The following definition of “Successful Refinancing” is added to Section
1.1 in proper alphabetical sequence:
 
“Successful Refinancing” has the meaning assigned to such term in Section 5.13.
 
1.1.2 The definitions of “Borrowing Base,” “Revolving Termination Date” and
“Term Maturity Date” in Section 1.1 are amended in their entirety to read as
follows, respectively:
 
“Borrowing Base” means as of any date, the lesser of (a) the sum of (i) 80% of
the amount of all Eligible Accounts Receivable plus (ii) 50% of the amount of
all Eligible Inventory measured at the lower of cost or fair market value; or
(b) $28,000,000.
 
“Revolving Termination Date” means the earlier of (a) May 31, 2011 and (b) the
date on which the Revolving Commitments terminate pursuant to Section 2.8 or
Article VII.
 
“Term Maturity Date” means the earlier of (a) May 31, 2011 and (b) the date on
which the Term Loans are declared due and payable pursuant to Article VII.
 
1.2 Amendments to Section 2.11(g).  Section 2.11(g) is amended in its entirety
to read as follows:
 
(g)           All prepayments of Term Loans shall be applied in the inverse
order of the maturity of the remaining installments thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Amendments to Section 5.1
 
1.3.1 Section 5.1(b) is amended by inserting the following parenthetical clause
immediately after the reference to “45 days” at the beginning of clause (ii)
thereof:
 
“(or, in the case of the fiscal quarter ending March 31, 2011, 30 days)”.
 
1.3.2 Section 5.1(f) is amended to replace the words “20th day” with the words
“10th day”.
 
1.3.3 Sections 5.11, 5.12 and 5.13 are hereby amended in their entirety to read
as follows:
 
5.11           Status Update Calls.  Participate (and, to the extent requested
by the Administrative Agent, cause its advisers to participate) in a conference
call with the Administrative Agent and the Lenders not less than twice during
each calendar month, in each case at a time mutually agreeable to the
Administrative Agent and the Borrower, to update the Administrative Agent and
the Lenders on the status of the refinancing of this Agreement.
 
5.12           Financial Advisors.
 
(a)           Continue to retain Periculum Capital Company, LLC (or another firm
reasonably satisfactory to the Required Lenders) as a financial advisor to the
Borrower and its Subsidiaries and cause such financial advisor to (i) be
available to discuss with the Administrative Agent and the Lenders on a monthly
basis, during business hours and upon reasonable prior notice, the business,
financial condition and operations of the Borrower and its Subsidiaries and (ii)
deliver to the Administrative Agent copies of all management and similar reports
delivered by such financial advisor to the Borrower.
 
(b)           On or before January 31, 2011, identify an investment banking firm
reasonably satisfactory to the Required Lenders to assist the Borrower in
achieving a Successful Refinancing by supplementing the efforts of, or
replacing, the Borrower’s existing financial advisor (and upon request of the
Required Lenders at any time thereafter, the Borrower shall engage such
investment banking firm for such purpose).
 
(c)           (i) Cooperate with any financial advisor engaged by the
Administrative Agent on behalf of the Lenders, (ii) provide such advisor with
access to all information of the types provided to Periculum Capital Company,
LLC and/or any other financial advisor retained by the Borrower and (iii) 
promptly (and in any event within three Business Days after presentation of an
invoice therefor) reimburse the Administrative Agent for any costs associated
with retaining such advisor.
 
5.13  Refinancing.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           On or before January 31, 2011, accept a term sheet from a senior
lender for a new senior credit facility that includes revolving availability of
not less than $35,000,000.
 
(b)           On or before January 31, 2011, enter into a letter of intent, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, providing for additional debt and/or equity, if required, in
an amount that, together with the senior credit facility referred to in clause
(a) above, would be sufficient to repay all obligations under this Agreement and
provide the liquidity necessary for the Borrower’s ongoing operations (a
“Successful Refinancing”).
 
(c)           On or before March 15, 2011, enter into a commitment letter that
provides for additional debt and/or equity, if required, in an amount that,
together with the senior credit facility referred to above will be sufficient to
complete a Successful Refinancing.
 
(d)           Promptly (and in any event within two Business Days) notify the
Administrative Agent and the Lenders of the expiration or withdrawal of any
refinancing proposal or commitment.
 
1.4 Amendment to Section 6.4.  The text of clause (i) of Section 6.4 is amended
in its entirety to read as follows: “[Reserved]”.
 
1.5 Amendments to Article VII.
 
1.5.1 Clause (a) of Article VII is amended by inserting the following after the
words “any LC Disbursement” at the end of clause (i):
 
“or any fee payable pursuant to the Fifth Amendment to this Agreement”.
 
1.5.2 Clause (d) of Article VII is amended by replacing the words “or 5.8” with
the following: “, 5.8, 5.11, 5.12 or 5.13”.
 
1.6 Amendment to Schedule 6.8.  Schedule 6.8 to the Credit Agreement is replaced
with Schedule 6.8 hereto.
 
SECTION 2. Fees.  In order to induce Lenders to enter into this Amendment, the
Borrower shall pay to the Administrative Agent for the account of the Lenders,
pro rata in accordance with their Total Percentages, the following fees:
 
(a) An extension fee of $500,000, which fee shall be fully earned on the
Amendment Effective Date (as such term is defined below).  The extension fee
shall be payable in three installments, as follows: (i) a first installment of
$250,000, which shall be due on the Amendment Effective Date; (ii) a second
installment of $125,000, which shall be due on March 31, 2011; provided that if
the Borrower has repaid all obligations under the Credit Agreement on or before
such date, such second installment shall not be required to be paid; and (iii) a
third installment of $125,000, which shall be due on May 15, 2011; provided that
if the Borrower has repaid all obligations under the Credit Agreement on or
before such date, such third installment shall not be required to be paid.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           An amendment fee of $300,000, which fee shall be fully earned on
the Amendment Effective Date.  The amendment fee shall be due and payable on the
earlier of (i) the date the Borrower has repaid all obligations under the Credit
Agreement and (ii) the Revolving Termination Date; provided that if the Borrower
has repaid all obligations under the Credit Agreement, (x) on or before April
30, 2011, such fee shall be reduced to $200,000 and (y) after April 30, 2011 but
on or before May 15, 2011, such fee shall be reduced to $250,000.
 
Failure to comply with the provisions of this Section 2 shall constitute an
immediate Event of Default under the Credit Agreement
 
SECTION 3. REPRESENTATIONS AND WARRANTIES.  The Borrower represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment: (a) the representations and warranties of the Borrower set forth in
the Credit Agreement are true and correct in all material respects (except to
the extent stated to relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); and (b) no Default will exist.
 
SECTION 4. CONDITIONS PRECEDENT.  This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which the Administrative Agent shall
have received the following:
 
(a)           Counterparts of this Amendment signed by the Borrower and the
Lenders.
 
(b)           A Confirmation substantially in the form of Exhibit A signed by
each Loan Party.
 
(c)           Payment of all invoiced fees and expenses of the Administrative
Agent (including reasonable attorneys’ fees and expenses) in connection
herewith.
 
(d)           The first installment of the extension fee referenced in Section
2(a) above.
 
SECTION 5. MISCELLANEOUS.
 
5.1 Continuing Effectiveness, etc.  After giving effect to this Amendment, the
Credit Agreement shall remain in full force and effect and is hereby ratified,
approved and confirmed in each and every respect.  After the effectiveness
hereof, all references to the Credit Agreement in any Loan Document shall be
deemed to refer to the Credit Agreement as amended hereby.
 
5.2 Incorporation of Credit Agreement Provisions.  The provisions of Sections
1.3 (Terms Generally), 9.7 (Severability), 9.10 (Waiver of Jury Trial) and 9.11
(Headings) of the Credit Agreement are incorporated by reference as if fully set
forth herein, mutatis mutandis.
 
5.3 Signing in Counterparts.  This Amendment may be signed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.  A signature
hereto delivered by facsimile or in .pdf format shall be effective as delivery
of an original counterpart.
 
5.4 Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5 Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 


 
[Remainder Of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized as of the day and year
first above written.

      PATRICK INDUSTRIES, INC.                        
 
    By 
/s/ Andy L. Nemeth
 
 
     
Name: Andy L. Nemeth
 
 
     
Title: Executive Vice President - Finance
 

 
 

     
JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent
                       
 
    By 
/s/ Michael E. Lewis
 
 
     
Name: Michael E. Lewis
 
 
     
Title: Senior Vice President
 

 
 

      FIFTH THIRD BANK                        
 
    By 
/s/ Kristof C. Schneider
 
 
     
Name: Kristof C. Schneider
 
 
     
Title: Vice President
 

 
 

     
BANK OF AMERICA, N.A., as successor to
LaSalle Bank National Association
                       
 
    By 
/s/ Robert L. Wallace, Jr.
 
 
     
Name: Robert L. Wallace, Jr.
 
 
     
Title: Senior Vice President
 

 
 

      KEY BANK, NATIONAL ASSOCIATION                        
 
    By 
/s/ Ryan J. Watkins
 
 
     
Name: Ryan J. Watkins
 
 
     
Title: Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

     
RBS CITIZENS, NATIONAL ASSOCIATION,
successor by merger with Charter One Bank
                       
 
    By 
/s/ Sam Slater
 
 
     
Name: Sam Slater
 
 
     
Title: Vice President
 

 
 

     
ASSOCIATED BANK
                       
 
    By 
/s/ Michael J. Miller
 
 
     
Name: Michael J. Miller
 
 
     
Title: Senior Vice President
 

 
 

     
PNC BANK, NATIONAL ASSOCIATION, as
Successor to National City Bank
                       
 
    By 
/s/ Adam Sherk
 
 
     
Name: Adam Sherk
 
 
     
Title: Vice President
 

 
 

     
1ST SOURCE BANK
                       
 
    By 
/s/ Amy Kuhar Mauro
 
 
     
Name: Amy Kuhar Mauro
 
 
     
Title: Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.8


CONSOLIDATED EBITDA
Fiscal Quarter
(ended on or closest to)
Fiscal Quarter then ending
December 31, 2010
$1,200,000
March 31, 2011
$1,350,000

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF CONFIRMATION


December 17, 2010


To: 
JPMorgan Chase Bank, N.A., individually and as Administrative

Agent, and the other financial institutions that are
parties to the Credit Agreement referred to below


Please refer to the Fifth Amendment dated as of the date hereof (the
“Amendment”) to the Credit Agreement dated as of May 18, 2007 (the “Credit
Agreement”) among Patrick Industries, Inc., an Indiana corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
respective meanings given to them in the Credit Agreement.
 
Each of the undersigned hereby confirms to the Administrative Agent and the
Lenders that such undersigned has received a copy of the Amendment and that,
after giving effect to the Amendment and the transactions contemplated thereby,
each Loan Document to which such undersigned is a party continues in full force
and effect and is the legal, valid and binding obligation of such undersigned,
enforceable against such undersigned in accordance with its terms.
 

      PATRICK INDUSTRIES, INC.              
 
    By 
/s/ Andy L. Nemeth
 
 
     
Name: Andy L. Nemeth
 
 
     
Title: Executive Vice President - Finance
 

 

      ADORN HOLDINGS, INC.              
 
    By 
/s/ Andy L. Nemeth
 
 
     
Name: Andy L. Nemeth
 
 
     
Title: Treasurer and Secretary
 

 

      ADORN, LLC                        
 
    By 
/s/ Andy L. Nemeth
 
 
     
Name: Andy L. Nemeth
 
 
     
Treasurer and Secretary
 

 
 
 

--------------------------------------------------------------------------------

 

